Case 3:21-cv-00222-TJC-JRK Document 14 Filed 05/25/21 Page 1 of 1 PageID 45




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

ERICA BEISWINGER, individually,
and on behalf of all others similarly
situated,

      Plaintiff,

v.                                                   Case No. 3:21-cv-222-TJC-JRK

FREEDOM MORTGAGE
CORPORATION,

      Defendant.


                                     ORDER

      Upon review of the Notice of Dismissal (Doc. 13), filed on May 24, 2021, this

case is dismissed with prejudice as to named plaintiff Beiswinger’s claim only, and

without prejudice as to any other class claims. Each party shall bear its own

attorneys’ fees and costs. The Clerk should close the file.

      DONE AND ORDERED in Jacksonville, Florida this 25th day of May, 2021.




agb
Copies:

Counsel of record
